



Exhibit 10.1
Agreement dated as of January 31, 2017 by and between Bradley E. Mautner and
MFRI, Inc.


January 31, 2017


Mr. Bradley Mautner
4114 Russet Way
Northbrook, IL 60062


Dear Brad,


As we discussed, your employment with MFRI, Inc. is separated effective January
31, 2017. This letter confirms our agreement regarding your separation of
employment from MFRI, Inc. and all of its related, subsidiary, parent,
predecessor, and successor companies, as well as all of its managers, directors,
agents, employees, supervisors, officers, or attorneys (collectively known as
"MFRI, Inc." or the "Company").


Also, as we discussed, MFRI, Inc. is offering you a separation benefit which
will supersede any other separation or termination benefits to which you would
otherwise be entitled by contract or agreement. Under this separation benefit,
you will receive a gross amount of Five Hundred Ninety Eight Thousand Eight
Hundred and Forty-Four and 44/100 Dollars ($598,844.44) which is approximately
seventy-four (74) weeks salary based on your regularly scheduled workweek from
which all the required state and federal withholding will be withheld.


The severance payment will not be paid in a lump sum; rather it will be paid in
monthly payments over a seventeen (17) month period. Payments will be designed
as either a short-term deferral of compensation, paid under the severance
exemption, or arranged otherwise to qualify for an exemption from the
requirements of section 409A of the Internal Revenue Code of 1986, as amended
("Code"), and will be subject to all applicable tax withholding. For purposes of
Code section 409A, each installment of the severance payments shall be
considered to be a separate payment.


You will incur a "separation from service" as a "service provider" for purposes
of Code section 409A, but you will serve as a non-employee Director of MFRI,
Inc. beginning February 1, 2017, and as of such time will be eligible for
Director compensation in accordance with the Company’s Director compensation
practices for non-employee Directors.  In addition, in consideration for your
agreement to remain a Director following your separation as an employee of the
Company, you will receive a Forty Thousand Dollar ($40,000) grant of deferred
stock units effective February 1, 2017, which units will vest on the earlier of
June 1, 2017 or your death, provided you are Director of the Company on such
date. Shares underlying such units will be issued upon your ceasing to be a
Director, subject to the terms and conditions of the grant.


While you serve as a Director of MFRI, Inc. you will continue to vest your
unvested restricted shares and your outstanding stock options until such time as
you cease your service as a Director. Your outstanding restricted stock and
stock options are subject to the Change in Control provisions (as defined in the
Company’s 2013 Omnibus Stock Incentive Plan approved and dated June 14, 2013).
Each of your outstanding stock options will remain exercisable until the earlier
of (i) the date that is three (3) months after the date in which your service as
a Director terminates or (ii) the expiration date of the applicable option,
assuming that your service as an employee continued through such date. Your
outstanding restricted stock units have vested and the shares underlying such
units will be issued on January 31, 2017.


In addition, you will receive payment for all accrued and unused vacation hours
as of January 31, 2017.


Based on your separation date of January 31, 2017 you will receive Company paid
benefits to March 31, 2017. Thereafter, you are eligible to receive paid COBRA
benefits over an additional eighteen (18) month period. However, in the event
you are eligible for group health plan benefits with another company, you will
notify us immediately and your paid COBRA benefit will cease. After exhausting
your COBRA benefits, an additional





--------------------------------------------------------------------------------





three (3) months of health care expenses of One Thousand One hundred and Ten
Dollars ($1,110) per month will be available to you in the event you are not
receiving group health plan benefits at another company.


In the event of a Change in Control of MFRI, Inc. you will be entitled to the
remainder of your monthly payments in the form of a lump sum as well as you will
continue with your COBRA benefits. If you have not used or exhausted your
additional health care benefit, and you are not receiving benefits from another
company, they will be paid out in the form of a lump sum. For purposes of
determining whether a Change in Control has occurred, “Company” shall mean only
MFRI, Inc.


In addition, under this separation agreement, we will provide you with an
outplacement service to assist you with your career transition. This package is
designed to prepare you for the job seeking process and provides the tools
necessary to help you succeed.
To receive this severance benefit, you must:


(1)
Sign the attached General Release, which waives any rights or claims against
MFRI, Inc. or any of its employees that are related to your employment with,
treatment at, or separation of employment from MFRI, Inc.



(2)
Return all of MFRI, Inc. property including your company keys, security fob, and
any other property that is not needed to perform your duties as a Director; and



(3)
Sign this Letter Agreement which memorializes:



a.
After your employment with MFRI, Inc. separates, you will not, in any form or
manner, directly or indirectly, divulge, disclose, or communicate to any person,
entity, firm, corporation, or any other third party, or utilize for your
personal benefit or for the benefit of any competitor of MFRI, Inc. any
confidential information; and



b.
Similarly, after your employment with MFRI, Inc. separates, you will not, in any
form or manner, attempt to hack into, infiltrate, sabotage, or harm the
databases, systems or information maintained by MFRI, Inc.; provided, however,
that you will may have access to such databases, systems or information to the
extent necessary to perform your duties as a Director of MFRI, Inc.



c.
You will not in any way disparage or denigrate the Company or any of its
employees. In addition, you are bound by the MFRI, Inc. Confidentiality
Agreement, and Non-Solicitation/Non-Compete Agreements dated January 31, 2017.



Please note that your agreement with this letter and your signature on the
General Release constitutes a contract which can be enforced in court. You
should therefore take some time to consider your options and you should consult
an attorney regarding the provisions of this letter.


If you decide to accept this separation offer, please sign this Letter Agreement
and the attached General Release and return them to me. Please note, that you
have twenty-one (21) days from the date of this letter to either accept or
reject this offer. If you sign the letter and the General Release, and then
change your mind, you may revoke this letter by submitting a written revocation
to me so that Wayne Bosch in Human Resources receives it by 5:00 p.m. on the
seventh (7th) day after you sign this letter and the attached General Release.


In any event, this Agreement does not become effective or enforceable and no
monies will be paid out until the expiration of this seven (7) day period during
which you did not exercise your right to revoke. If accepted, payment of the
separation benefit will be initiated on the next scheduled payroll processing
date and will be delivered in the form of direct deposit or Paycard.


We wish you the best in your future endeavors.





--------------------------------------------------------------------------------





Very truly yours,


David S. Barrie
Chairman of the Board
MFRI, Inc.




I have carefully read, fully understand, and agree to the provisions of this
letter, including the release of all claims related to my employment with and
separation from my employment with MFRI, Inc., under all local, state and
federal laws, as described in the attached General Release.






Signature: /s/ Bradley Mautner__________            January 31, 2017
Bradley Mautner                    Date







